DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This non-final office action is in response to the Request for Continuing Examination communication filed by the Applicant on 15 August 2022.  Claims 3, 4, 8-10, 14, 15, 19, and 20 are cancelled.  Claims 21 and 22 are new.  Claims 1 and 12 have been amended and are considered below.  Claims 1, 2, 5-7, 11-13, 16-18, 21, and 22 are pending and considered below. 

Claim Objections
Claim 22 is objected to because of the following informalities:  The second limitation of the claim, “and is remote from both the first user and the at least one second user,” is not clearly understood from either the context of the claims or the written description.  The term “remote” does not occur in the written description and the only references to distance measures occur at paragraphs [78] or [95] and the context in which distance is disclosed is not included in the claim language.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5-7, 11-13, 16-18, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swieter et al. (20190034851) in view of Holmes et al. (20170357917).

Claims 1 and 12:	Swieter discloses a method and apparatus of selecting a meeting area to book, comprising the steps of:
determining, by the computer, a location of a user ([107 “real time locations of various resources in at least some of the subspaces including enterprise employees,” 172]); 
determining, by the computer, a booking state of a plurality of candidate meeting areas ([205 “status indicator is provided just below each of the conference room indicators to indicate a current status of the conference room,” 206, 207]); and 
in dependence of the user's location and the booking state of the plurality of candidate meeting areas ([204, 217]): 
notifying the user of the booking and at least one second user of the location of the booked candidate meeting area ([220, 226, 227 “Notice 718 indicates that “There are updates I'd like you to review on the whiteboard in project room 12” and that the notice was generated by Joe Brown at 7:14 AM. An expander icon 730 may be selected to expand the notice to obtain additional information. For instance, the additional information may include a map to project room 12, a schedule for project room 12, a way to access a communication application for communicating with the employee associated with the notice, etc. Notice 718 is an example of an employee initiated notice (e.g., a notice generated by one employee for a second employee),”]) , 
wherein the automatic selecting of one of candidate meeting rooms is additionally dependent upon a location of the at least one second user ([234 “first employee may set a notification to report when a second employee is within 50 meters of a third employee and may have the notice delivered to the third employee when the triggering status or parameter occurs, 246 “Location based notifications are related to the location, either actual or relative location, of an employee. For instance, is the employee within 50 feet of me or is the employee within a specific conference room,”]), such that the selected one candidate meeting room is selected according to be within a predetermined proximity of both the first user and the at least one second user ([199 “server 12 may be programmed to identify other employees that are also free and that are scheduled to be in the same general area as the first employee during the free period and may indicate that information to the first employee and, in some cases, to the other employees as well….indicates that two other employees are scheduled to be free and proximate during the specified free period),” 200 “server 12 may be able to consider employee schedules as well as schedule locations and employee preferences (e.g., an employee's favorites list) when identifying opportunities for meetings to suggest to a specific employee. Where a first employee has indicated a desire to know when a second employee is going to be proximate and available or when two other employees are going to be proximate the first employee and available….in addition to analyzing employee schedules, server 12 may be programmed to examine schedules for space within the vicinity of the location that will be common for each employee associated with the notification to identify one or more available spaces,”]).
determining a presence status of at least one of the user or the second user in the meeting area using a sensor within the meeting room ([287 “sensor device is a camera based sensor…machine vision algorithms exist for detecting user presence in space,” 289, 297-304, Fig. 60]); and
in the event that the presence status indicates no presence in the meeting area and a predetermined wait time has passed, cancelling the booking ([268 “if an employee that has reserved a space has not entered the space within 10 minutes of the reserved time, server 12 may generate a screen shot 1130 as in FIG. 55 notifying the employee via text 1132 that the space is being released unless some affirmative step is performed to reclaim the space,” 207 “double-cross hatched bar (e.g., 530, 534) indicates that an associated conference room is currently booked and occupied, a single hatched bar (e.g., bar 532) indicates a booked but currently unoccupied space, and an un-hatched bar indicates that the associated room is un-booked and available for use. Again, shading may correspond to different colors (e.g., red for booked and occupied, green for available, etc.). More than three types of highlighting or visually distinguishing characteristics for indicating other room statuses are contemplated such as, for instance, a unique highlighting color to indicate that a room will be occupied shortly (e.g., within the next 30 minutes), an indication that an occupied room will be unoccupied shortly,” 257 “status indicator 1030 indicates that the space is available for the next 75 minutes while an indicator for the living room space indicates at 1032 that the space is currently booked but unoccupied. Another indicator 1034 indicates that the conference room 1 space is occupied but will be available in 15 minutes. Other status indicator indicate occupied, available, etc. Using the screen shot 1010, an employee can quickly view all spaces that meet basic criteria associated with a selected room type. While occupied spaces are indicated in FIG. 47, in some embodiments only available spaces may be indicated]).  Examiner Note: Examiner, under a broadest reasonable interpretation, interprets the disclosures of Swieter to provide a wide range of occupancy status and room reservation functions, including as cited to above with respect to paragraph [268] the cancellation of a booking in the absence of sensed persons in a given meeting room.
Swieter discloses the booking of meeting rooms in accordance with user defined parameters ([105,191, 192, 205, 207]), however Swieter does not explicitly disclose, however Holmes discloses:
the method comprises: automatically, by the computer, selecting and booking one of the candidate meeting areas to the user for a predetermined period of time (i.e., booking a meeting room in accordance with user determined suitability parameters as per spec. para. [87]) ([215, 216, 695 “meeting space is selected by a participant in of the meeting from a plurality of available meeting spaces and/or a meeting space is automatically selected by the device based on predefined selection criteria,” 803 “date and time that satisfies a time and date criterion based on schedule attributes of the organizer of the new event (e.g., the user of the device) and the selected invitees,” 815, 816 “display portion of the scheduling input element 2814C is populated with a date and time that satisfies a time and date criterion based on schedule attributes of the organizer of the new event (e.g., the user of the device) and the selected invitees,” 891]).
Therefore it would be obvious for Swieter to automatically select and book one of the candidate meeting areas to the user for a predetermined period of time as per the steps of Holmes and thereby enable users to more easily and efficiently reserve and schedule meeting room resources as well as coordinate schedules with colleagues, and possibly improving the attendance and meeting effectiveness for an organization.

Claims 2 and 13: Swieter in view of Holmes discloses the method and apparatus according to claims 1 and 12 above, and Swieter further discloses the step of determining the location of the user using a positioning system of a user device or determining the location of the user using a registration of a user at the candidate meeting area ([113, 139, 140, 159, 160]).

Claims 5 and 16:	Swieter in view of Holmes discloses a method and apparatus according to claims 1 and 14 above, and Swieter further discloses:
notifying the user before the expiration of the predetermined period of time ([105 “notifications related to various resource activities, statuses, circumstances, etc., may be rendered by server 12 to enterprise employees…when a specific conference room becomes available for use,” 200]); and 
in dependence of a future booking status of the meeting area, re-booking the meeting area upon instruction from the user ([218, 220, 235 “employee may set a notification to receive a notice when a specific conference room is next unoccupied and unscheduled for at least 30 minutes. Here, the trigger status is unscheduled for 30 minutes and unoccupied,” 247, 267, 268]).  

Claims 6 and 17:	Swieter in view of Holmes discloses a method and apparatus according to claims 5 and 16 above, and Swieter further discloses:
wherein in the event that the future booking status of the meeting area precludes the re-booking of the meeting area, the method comprises: selecting a different meeting area from a candidate set of meeting areas ([265 ““Beg for a space” icon 1074 that can be selected by a device 60 user to request a space with specific affordances. For instance, if all spaces in a facility that include video conferencing capabilities are currently scheduled for a specific time, an employee may use icon 1074 to specify a request to other employees that have space with video conferencing capabilities reserved in an attempt to free up one of the spaces for use. Where a specific occupied space is required or strongly desired for some reason, an employee may be able to request the specific space,” 266-271]).  

Claims 7 and 18:	Swieter in view of Holmes discloses a method and apparatus according to claims 1 and 12 above, and Swieter further discloses wherein the selecting of the meeting area is based upon facilities within the meeting area ([191, 192, Fig. 22]).  

Claim 11:	Swieter in view of Holmes discloses a non-transitory computer readable medium having stored thereon a computer program comprising computer readable instructions which, when loaded onto a computer, configure the computer to perform a method according to claim 1, as per Swieter at least paragraphs ([308, 312, 313]).  

Claim 21:	Swieter in view of Holmes discloses the method according to claim 1 above, ad Swieter further discloses wherein the automatic selecting of one of candidate meeting rooms is additionally dependent upon at least one of: a total number of users to be in the meeting room ([159 “information request may be a direct request or may be automatically generated by a user's portable computer device,” 160 “server 12 identifies the request criteria including, for instance, location (e.g., selected by an employee or automatically determined as a function of location of a device 60) of the space for which the request has been generated,” 262 “participant's field 1066 allows a user to specify a number of persons that need to be supported within the space and the time field 1068 allows the user to specify the duration of the meeting to occur,”]) and a user profile of the user ([213 “Contact information like the phone number, the e-mail address, etc., will be selectable in at least some cases to initiate a communication process with the employee indicated on the screen shot,” 244 “information includes an image 852 and name and current location 854 for the associated employee along with a notifications icon 856, a messages icon 858, a location icon 860, a favorite (or un-favorite) icon 862 and contact information including a phone number 864, an e-mail address 866 and a set of social media applications 868 for contacting the employee via one or more applications,”]).  

Claim 22:	Swieter in view of Holmes discloses the method according to claim 1 above, ad Swieter further discloses wherein the selected one candidate meeting room is selected according to be within the predetermined proximity  of both the first user and the at least one second user ([199, 200]) and is remote from both the first user and the at least one second user ([176 “Josh and Mary are at locations within the same facility as the device 60 user while the others are at other locations. For instance, Jill is in Paris, Tom is in Shanghai, Jen is in Los Angeles and Ralph is in Grand Rapids. Because Josh and Mary are in the same facility as the device 60 user, each of Josh and Mary can be represented in the facility map view (see phantom circles at 321 and 327) along with the device 60 user at 166. Because the other favorites are not in the same facility, they cannot be represented in the facility map view. Instead, the remote favorites are presented in a shaded frame “remote” view space 360 that overlies the facility map view,” 177-183, Fig. 18]).

Response to Arguments/Amendments
After careful review of Applicant’s remarks/arguments filed on 15 August 2022, Applicant's arguments with respect to claims 1, 2, 5-7, 11-13, 16-18, 21, and 22 have been fully considered and are discussed below. 
Claim Rejections - 35 USC § 101
	The instant claims are determined to be directed to a judicial exception however are further determined to be directed to a practical application and are therefore determined to be eligible under 35 USC 101.
The instant invention is determined to be directed to a judicial exception under analysis related to the 2019 PEG Step 2A Prong One and is similar to abstract ideas related to managing personal behavior or relationships or interactions between people including social activities, teaching, or following rules or instructions.  As well the instant invention is determined to be directed to a judicial exception similar to mental processes including concepts performed in the human mind including an observation, evaluation, judgement, or opinion.
The instant invention, as a result of analysis under the 2019 PEG Step 2A Prong Two is determined to be further directed to a practical application related to the timely recognition of the locations of multiples individuals related to a meeting room location as sensed by multiple sensors and related devices and the timely determination of meeting room availabilities and locations in a real time manner, and coordinating the notifications to individuals of meeting rooms fitting the determined and detected requirements.  The Examiner is guided at least by subject matter disclosures specified at paragraph [78] of the written description as published as well as the claimed subject matter.
Claim Rejections - 35 USC § 102
Applicant’s arguments and amendments, see Remarks/Amendments, filed 15 August 2022, with respect to the rejection of claims 8-11, 19 and 20 under 35 USC 102(a)(2) have been fully considered and are persuasive.  The rejection of claims 8-11, 19 and 20 under 35 USC 102(a)(2) has been withdrawn. 
Claim Rejections - 35 USC § 103
Applicant's arguments and amendments filed 15 August 2022 have been fully considered but they are not persuasive.
1)	Applicants first argue that the combination of references Sweater in view of Holmes do not disclose the selection and automatic booking of meeting rooms and the selecting is additionally dependent upon the location of at least one second user.  
a.	Examiner respectfully disagrees and replies that the rejection of the independent claims is made in accordance with the combination of disclosures from both Swieter and Holmes.  Holmes is relied upon to disclose the limitation “automatically, by the computer, selecting and booking one of the candidate meeting areas to the user for a predetermined period of time,” and the Examiner has cited to paragraph [695] wherein Holmes discloses “meeting space is automatically selected by the device based on predefined selection criteria,” and thereby discloses the selection of a meeting room using selection criteria, and paragraphs [803] and [816] disclose the selection of a meeting room in accord with a “time and date criterion” and further discloses assessing calendar conflicts for attendees.  Thus Holmes discloses the claimed limitation with respect to booking a meeting area for a predetermined period of time.
b.	With respect to Applicant’s assertion that the selecting is additionally dependent upon the location of at least one second user, the Examiner respectfully disagrees and replies that Homes at least at paragraph [815] discloses “a location closest to the organizer and the selected invitees is selected to auto-populate the location input element 2814B for the new event,” and at paragraph [822] discloses “the location(s) populating the display portion of the location element 2814B dynamically changes as invitees are added or removed from the event.”  As well, Swieter at least at paragraphs [192] discloses “time selection tools 392 and 394 and, in at least some cases, will include a tool 396 for selecting people that will use the space along with the employee. The invitee selection tool 396 may automatically populate with teams that the specifying employee is on as well as other employee names for selection,” and further the Examiner continues to maintain that the disclosures of Swieter as cited to paragraphs [199] as recited, “indicates that two other employees are scheduled to be free and proximate during the specified free period),” and paragraph [200] recites “server 12 may be able to consider employee schedules as well as schedule locations and employee preferences (e.g., an employee's favorites list) when identifying opportunities for meetings to suggest to a specific employee,” and as cited to above, discloses the provision of meeting invitations to second users in the case that first and second employees or users are proximate to a meeting room by taking into account both distance and time.
Taken together, the disclosures of Swieter in view of Holmes disclose the selecting and booking of meeting rooms in accordance with user time requirements as well as proximate location requirements, and the rejection is maintained.
	2)	Applicants argue that cited to prior art reference Holmes does not disclose “the location of at least one second user such that the selected one candidate meeting room is selected according to be within a predetermined proximity of both the first user and the at least one second user.”
	Examiner respectfully disagrees and replies first that the cited to reference Holmes was not relied upon to disclose the location of at least one second user with respect to proximity values of the first and second user.  Holmes is relied upon to disclose the limitation disclosing the selecting and booking of candidate meeting areas for a period of time.  Holmes at least at paragraphs [215] and [216] discloses the presentation of time related information to users such as booked or reservation time periods for spaces and the thus discloses the cited to limitation.  Swieter is relied upon to disclose both time and proximity requirements as cited to above in the rejection.  
Thus taken together, the combination of Swieter in view of Holmes discloses the limitations as cited to above and the rejection is maintained.
3)	Applicants argue that cited to reference Swieter does not disclose or suggest “the automatic selecting of one of the candidate meeting rooms is additionally dependent upon the location of the at least one second user such that the selected one candidate meeting room is selected according to be within a predetermined proximity of both the first user and the at least one second user.”
Examiner respectfully disagrees and replies that Swieter at least at paragraph [199] discloses as recited “identify other employees that are also free and that are scheduled to be in the same general area as the first employee during the free period and may indicate that information to the first employee and, in some cases, to the other employees as well,” and therefore discloses the determination of employee proximity with respect to each other and a specific location.  Next Swieter at least at paragraph [200] discloses “first employee has indicated a desire to know when a second employee is going to be proximate and available or when two other employees are going to be proximate the first employee and available, server 12 may generate an indication via the mobile day view. In some embodiments a notification indicating a possible face-to-face meeting may also include a suggest space (see 442 in FIG. 24) for the possible meeting. In this regard, in addition to analyzing employee schedules, server 12 may be programmed to examine schedules for space within the vicinity of the location that will be common for each employee associated with the notification to identify one or more available spaces,” and thus discloses the determination of employee availability as well as the proximate locations of meeting rooms to the identified employees as claimed by the invention.
	Thus taken together, the combination of Swieter in view of Holmes discloses the limitations as cited to above and the rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Emig et al. (20200311635) discloses techniques for the management of an office location including shared spaces, including the provision of the planning, announcements and managing meetings.  See at least paras. [23]-[40]
Sinkov et al. (20140006518) discloses the selecting of sets of meeting participants including the provision of invitations to potential attendees.  See at least paras. [30]-[43]
Norton et al. (20130117059) discloses the reservation of meeting rooms on a just in time basis and in accordance with a predefined trigger event.  See at least paras. [47]-[85].
Walker et al. (20120075068) discloses the implementation of a radio frequency identification and wireless device system for managing the scheduling and reservations of meeting rooms.  See at least paras. [17]-[34] 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID STOLTENBERG whose telephone number is (571)270-3472.  The examiner can normally be reached on generally 8am to 8pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM ASHRAF can be reached on 5712703948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682